Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 1 of 6 Page ID
                                #:12398

                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA,
                             WESTERN DIVISION


ART TOBIAS,                         )
                                    )
     Plaintiff,                     )
                                    )       Case No. 17 C 1076
     v.                             )
                                    )       Judge Dale S. Fischer
CITY OF LOS ANGELES; SGT.           )
SANCHEZ, #25399; DETECTIVE          )       JURY TRIAL DEMANDED
MICHAEL ARTEAGA, #32722;            )
DETECTIVE JEFF CORTINA, #35632;     )
DETECTIVE J. MOTTO, #25429;         )
DETECTIVE JULIAN PERE, #27434;      )
OFFICER MARSHALL COOLEY, #38940;    )
OFFICER BORN, #38351; L.A. SCHOOL   )
POLICE OFFICER DANIEL EAST, #959;   )
and UNIDENTIFIED EMPLOYEES of the   )
CITY OF LOS ANGELES,                )

     Defendants.




      Exhibit 1
Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 2 of 6 Page ID
                                #:12399



   1                  IN THE UNITED STATES DISTRICT COURT
   2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3
   4      ART TOBIAS,                         )
                                              )
   5                       Plaintiff,         )
                                              )
   6             v.                           ) CASE NUMBER:
                                              ) 2:17-cv-1076-
   7      CITY OF LOS ANGELES, et al.         ) DSF-AS
                                              )
   8                       Defendants.        )
         _____________________________________)
   9
   10
   11
   12
   13
   14              DEPOSITION OF DETECTIVE MOSES CASTILLO
   15                         Tuesday, June 5, 2018
   16                        Los Angeles, California
   17                        2:04 p.m. to 4:01 p.m.
   18
   19
   20
   21
   22
   23
         REPORTED BY:
   24    KIM FARBER
         CSR NO. 13239
   25
Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 3 of 6 Page ID
                                #:12400
                             Transcript of Detective Moses Castillo
                                  Conducted on June 5, 2018                     34

   1     required to allow them to make phone calls, and if one of
   2     those phone calls is to a parent, so be it, but it's not
   3     an automatic stop and cease any questioning unless the
   4     juvenile -- if the officer asked a clarifying question as
   5     to why he wanted to speak to his parents, if it was for
   6     any issue of whether or not he was going to waive or
   7     speak to -- wanting to speak to the officer, then at that
   8     point it would be beneficial to allow them to speak to
   9     the parent.     But if it was just I want to let them know
   10    I'm here, then there's no requirement for them to do so.
   11            Q   Okay.     During the course of a custodial
   12    interrogation involving a juvenile, when a juvenile asks
   13    the detective for their parent, the detective is required
   14    to ask them why, correct, so they can ascertain whether
   15    it's something that may pertain to the waiver or
   16    understanding of their Miranda rights or not; correct?
   17                MR. GILBERT:        Overbroad.       Vague.      Vague as to
   18    time.
   19    BY MR. OWENS:
   20            Q   Vague as to time.          Hold on.      So you understand
   21    that all of the questions that I'm asking you about
   22    pertain to the policies and practices that prevailed in
   23    2012 and 2013; correct?
   24            A   Yes.
   25            Q   And you understand that I'm not asking you

                                      PLANET DEPOS
                         888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 4 of 6 Page ID
                                #:12401
                             Transcript of Detective Moses Castillo
                                  Conducted on June 5, 2018               35

   1     about the policies and practices of the department
   2     currently; right?
   3           A     Yes.
   4           Q     Okay.
   5                 MR. OWENS:       Do you mind reading back the
   6     question I asked before that.
   7                 (The record was read by the reporter.)
   8     BY MR. OWENS:
   9           Q     Can you answer that question?
   10          A     Yes.     So it is required that we ascertain as to
   11    the intent of why they want to speak to their parents.
   12          Q     Right.     Questioning has to cease until you
   13    ascertain why the juvenile asked to speak with their
   14    parent; correct?
   15          A     Once -- yeah, once he asked that question, the
   16    officer should ask the clarifying question as to the why.
   17    He's not really ceasing, and if the answer says -- it has
   18    nothing to do with the waiver, then we could continue.
   19    If it's a matter of I just want to let them know I'm
   20    here, then we continue.          So to that extent, that's my
   21    response.
   22          Q     But the questioning shall cease until the
   23    reason for the juvenile's request is ascertained;
   24    correct?
   25          A     Yes.

                                      PLANET DEPOS
                         888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 5 of 6 Page ID
                                #:12402
                             Transcript of Detective Moses Castillo
                                  Conducted on June 5, 2018               36

   1           Q     That's the policy?
   2           A     Yes.
   3           Q     And you agree with me that in 2012 LAPD
   4     officers were required to follow the manual of juvenile
   5     procedures; correct?
   6           A     Well, you're showing me a document that I'm
   7     assuming that's --
   8           Q     Is there a manual of juvenile procedures for
   9     the Los Angeles Police Department?
   10          A     Yes, yes, there is.
   11          Q     Did you review it for your deposition today?
   12          A     I read portions of it, but not the entirety,
   13    but yes.
   14                MS. COLEMAN:        I think he was asking about the
   15    date of the document.
   16                THE WITNESS:        I'm just putting it for the
   17    record that he's showing me -- yeah.
   18    BY MR. OWENS:
   19          Q     Sure.     I am holding two copies of it, one of
   20    which I'll show to you in a moment, and one of which I've
   21    got for myself right now.           Okay?
   22          A     Yes.
   23          Q     Right?
   24          A     Perfect.
   25          Q     All right.       Regardless of -- there is a manual

                                      PLANET DEPOS
                         888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-01076-DSF-AS Document 214-1 Filed 10/15/18 Page 6 of 6 Page ID
                                #:12403
                            Transcript of Detective Moses Castillo
                                 Conducted on June 5, 2018                37

   1     of juvenile procedures; correct?
   2           A     Yes.
   3           Q     Los Angeles Police Department detectives were
   4     required to follow the manual of juvenile procedures;
   5     correct?
   6           A     Yes.
   7           Q     They're supposed to understand what this
   8     document says; correct?
   9           A     Yes.
   10          Q     And they're expected to implement this manual
   11    in the course of their interrogations; correct?
   12          A     Yes.
   13          Q     And this manual does require that questioning
   14    cease until the reason for the juvenile's request for a
   15    parent, probation officer, teacher, minister is
   16    ascertained; correct?
   17                MS. COLEMAN:       Asked and answered.
   18                THE WITNESS:       Yes.    That's what I -- the word
   19    "cease" is where I'm getting at because we are pausing to
   20    get that answer, and if it's answered in a way where we
   21    could continue, then we continue.
   22                So there was a temporary pause, if you would.
   23    It wasn't ceased is what I'm trying to get at,
   24    especially, like, let's say right now we paused, but we
   25    didn't cease questioning; right?             I mean --

                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
